         Case 1:17-md-02800-TWT Document 1200 Filed 02/02/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION



IN RE: EQUIFAX, INC. CUSTOMER                   MDL Docket No. 2800
DATA SECURITY BREACH                            Case No.: 1:17-md-2800-TWT
LITIGATION

                                                MOTION TO WITHDRAW
This Document Relates to:                       ROSANNE L. MAH AS COUNSEL
ALL ACTIONS                                     OF RECORD FOR PLAINTIFF
                                                MALCOLM B. FEIED



        Pursuant to N.D. Ga. L.R. 83.1(E), the undersigned counsel for Plaintiff Malcolm B. Feied
(“Plaintiff”), files this motion to withdraw herself as counsel of record for Plaintiff in the above-
captioned actions.
        Plaintiff will continue to be represented by Gordon M. Fauth, Jr. of Litigation Law Group.
The withdrawal of Rosanne L. Mah as counsel of record will in no way prejudice Plaintiff in this
case.
        WHEREFORE, counsel hereby requests that the Court grant this motion to withdraw
Rosanne L. Mah as counsel of record for Plaintiff Malcolm B. Feied, and for any other relief
deemed just.



Date: February 1, 2021                       Respectfully submitted,

                                             By: /s/ Rosanne L. Mah
                                             Rosanne L. Mah
                                             LEVI & KORSINSKY, LLP
                                             388 Market Street, Suite 1300
                                             San Francisco, CA 94111
                                             Telephone: (415) 373-1671
                                             Email: rmah@zlk.com

                                             Counsel for Plaintiff
                                                 1
        Case 1:17-md-02800-TWT Document 1200 Filed 02/02/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

      I, Rosanne L. Mah, do hereby certify that on February 1, 2021, a true and correct complete
copy of this MOTION TO WITHDRAW ROSANNE L. MAH AS COUNSEL OF RECORD
FOR PLAINTIFF MALCOLM B. FEIED was electronically filed with the Court’s CM/ECF
system, and was served automatically upon all counsel of record.


Date: February 1, 2021                     By: /s/ Rosanne L. Mah
                                                Rosanne L. Mah




                                               2
